UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 27-3270121 (I.R.S. Employer Identification No.) 59 West 100 South 2nd Floor Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filerNon-accelerated filerSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo On August 19, 2014, 2014, 195,414,505 shares of the registrant’s common stock, $0.0001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets - June 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations –Three and Six Months Ended June 30, 2014 and June 30, 2013 2 Condensed Consolidated Statements of Cash Flows – Three and Six Months Ended June 30, 2014 and June 30, 2013 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. [Reserved] 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 Index PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable Inventory Total current assets Property, plant, and equipment, net Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Deferred rent Due to related parties Derivative liability Current portion of notes payable Current portion of related party notes payable Current portion of capital leases payable Convertible notes payable, net of debt discount Total current liabilities Long-Term Liabilities: Notes payable related party - Notes payable Capital lease obligations Convertible debentures related party, net of debt discount Convertible debentures, net of debt discount - Total long-term liabilities Total Liabilities Stockholders’ Deficit: Convertible supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 10,000,000 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively; no liquidation value Convertible preferred series B stock - $0.001 par value, 2,000,000 shares authorized, 760,488 and 561,704 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Preferred, undesignated stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Common stock, $0.0001 par value, 10,000,000,000 shares authorized; 195,414,505 and 166,572,135 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenue: Services, net of discounts $ Product, net of discounts Total revenue Costs and expenses: Cost of services Cost of product Depreciation General and administrative Total costs and expenses Income (loss) from operations ) Other income (expenses): Interest income Interest expense ) Interest expense, related parties ) Gain on derivative fair value adjustment Gain on settlement of debt - - Other income (expense) ) 76 ) Total other income (expenses) ) ) Net income (loss) $ $ ) $ $ ) Net income (loss) per common share – basic and diluted Basic: Basic earnings per common share $ $ ) $ $ ) Weighted-average common shares outstanding Diluted: Dilutedearnings per common share $ $ ) $ $ ) Weighted-average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2014 June 30, 2013 Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Debt discount amortization Gain on settlement of debt ) - Gain on derivative liability fair value adjustment ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses - Other assets ) ) Accounts payable and accrued expenses Due to related parties Deferred rent ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Payments made on related party notes payable ) ) Payments made on capital lease obligations ) ) Proceeds from issuance of notes payable Proceeds from issuance of related party notes payable - Proceeds from issuance of convertible series B preferred stock - Net cash provided by (used in) financing activities ) Increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Conversion of debt $
